                                  Case 1:19-cv-08430-JGK Document B Filed 12/11/19 Page 1 of 1


                                                                                                                                                                      t· KAN K j LA Rot LA ,,
   LAROCCA HORNIK ROSEN                                                                                                                                               j()r..ATllA .._,. \. \IORNlK


       __ &~GREENBERG LlP
                                                                                                                                                                      LAWRU'•Cl S. Ro'>~N
                                                                                                                                                                      Rosr GRE£.NBERG,
                                                                                                                                                                      AMY D. (:ARLIN,
                                                                                                                                                                      f'ATRICK T. Mc/lAJlTLA~llo
                                   C'lll!NSEL\Jl\I ,\T LAW                                                                                                                DAVID N KrrTRroc,r                   1

                                                                                                                                                                          10'·"1 ~lAI'.     r htd L ;
                                                                                                                                                                          : '\IH~.1 l \\i il'v\l 'I I
THE Tl<L'.'v<,;' [)Ul~lllNC                                                                                                       fRf:-llt)l[l ((J,-,,;\.H)~<;
                                                                                                                                                                          k.;dl !'rN l ,\'-JNlr-;<:;
4l~   \\··\!I )Tl;:                          'I    '.Ir·,~."           _-,   .-.,1,                                                     -"3   \t~l_ll H )~l~f' ,-         f-1, )'Z' I'., I il l ;, l' I /1\1\', "'
 )_!:•. '   r    I I    H
                                             \     '      .       ...._., U• f
                                                                                                                                                                          \II ~\f;v fl.\'v1ii'(IN
                                             ~ '. l-\f""\·-"-, ]""I~~~ i'1°-                                                                                              1'1 ·111t Kt.!• ;1 """
                                             ' I       - . - ' •_..      '       _.,, '   •                                                                               D1u1,v ] A'.'JLk
..! [) ,, )('>--']                                                                                                                           732 4:y:-;_, _44
                                                                                                                         -,
                                                                                                           '                                                                         \.\':1_,\'\iAN-!Al'-

                                             .·j·)CC::_
                                             I I~-.- t=:'"''l~.- ,"J:. I_-.- ,.                     T ..
  1 1) _1 _\1 -, : '"'I -;                                                                                                                                                LA"lf(•'
                                                                                                '              (                        :·;2_4,,i-\01c;u .\,
                                             , : 1_,L-- -     ~ \._    '~ -
             ' ' 1,\\                                                                                      ,                  I



                                                                                              ~ =i?/ilh~i~"
                                                                                                                                                                      .', "-J>W Yuiz~ [\c," ll0<IV
                                                                                                                                                                          N;w l!l\'li 1\,,1\ UNI'
                                                                                                                                                                          tll l (\\'"-" i\1 '""" '"
                                                                                                                                                                      "     l II( It I ) /vi,,'1k MONIAI   l~W i\fl(ll',"t'
                        DIRECT DIAL: 212.530.4837
                        EMAJL: PMCPARTLAN.D., LMRGB.COM



                                                                                                                       December 11, 2019
                                                                                                                       fO fl cf f70N"O ro r; nr                                            co,.-if'u11~r
                        VIA ECF
                        Honorable John G. Koeltl                                               fXQ1~-'0f!J                        ftJ                                         I1                ,J 0 tr!,
                                                                                                                                                                                   /
                        United States District Court                                           (Ci,.,.fG,__6,._,C f                            -"OJ ovrt,,,-v'€D                        (/O            vvC )fJ.'17,,
                        Southern District ofNew York
                        500 Pearl Street, Courtroom 14A                                         fC-qt1._vll/Lf                      't          '()Q;O
                                                                                                                                                            I
                                                                                                                                                                    ,,qr 't;JOPr.
                        New York, New York 10007                                                                                                        ) O O(L.f/E!LflJ,
                                      Re:          Lawrence Young v. 21 Rector St LLC
                                                   Civil Action No. 19-cv-08430 (JGKJ
                                                                                                                                                   '·.l·~a~
                        Dear Judge Koeltl:
                                                                                                                                              1:L/1(!7~ L/ f /)                                                               J


                               We represent defendant 21 Rector St LLC ("21 Rector St") in the above-referenced action.
                       We are writing, pursuant to Section l(E) of Y1.Jur Honor's Individual Practice Rules, to request
                       that (1) 21 Rector St's time to answer, move, or otherwise respond to the Complaint be extended
                       to January 13, 2019, and (2) the initial conference, currently scheduled for January 13, 2019, be
                       adjourned to a date convenient to the Court in February 2020.

                              The reason for this request is that the parties are continuing with negotiations to resolve
                       this matter without the necessity for court intervention and require additional time to do so.

                                There has been one prior request to adjourn the initial conference and to extend defendant's
                       time to respond to the complaint that was granted by the Court. Plain ti !T's counsel has consented
                       to this request.


                                                                                                                       13.0f1eci ful h subn iitted,
                                                                                                                   /



                                                                                                                   Patric~,        McPartland

                       cc:    Darryn G.   Solotoft~             Esq. (via ECF)
